MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
The defendant was convicted of the crime of rape committed upon a girl under the age of eighteen years. He has appealed from an order denying his motion for a new trial. He relies for reversal upon several assignments of error, the principal one being that the verdict is contrary to the evidence. As we have concluded that the court erred in overruling the motion on this ground, it will not be necessary for us to consider any of the other assignments.
We shall not set out the details of the story told by the prosecutrix, because they are so revolting and disgusting that they would serve only to offend the sensibilities of the intelligent reader. It will be sufficient to say that, taken as a whole, the story is, in our opinion, so wholly unworthy of credit that, standing alone, it ought not to be accepted as true by any reasonable person.
[1] Besides the testimony of other witnesses tending to impeach the prosecutrix and to show that the defendant could not have committed the act charged, because there was no opportunity for him to do so, Dr. O’Malley, called in as a medical expert, who had made physical examination of the prosecutrix within forty-eight hours after the time when the *600act was alleged to have been committed, expressed the opinion that, in the light of what he observed at the time he made his examination, her story as to what occurred was impossible under any circumstances. "What was said by this court in State v. McMillan, 20 Mont. 407, 51 Pac. 827, a ease of the character similar to this, is in point and is entirely applicable to this case:
“It is the well-settled general rule of law, especially in this jurisdiction, that a verdict will not be disturbed when there is simply a conflict in the evidence, — where there is evidence sufficient to support the verdict. But this record does not present simply a conflict in the evidence. It is insisted that the uncorroborated evidence of the prosecutrix, upon which the conviction was had, is so unreasonable, unsatisfactory and contradictory as to unavoidably leave in the mind of any impartial person a reasonable doubt, when considered from a legal standpoint. When testimony is flatly and positively contradicted, there may be said to be a conflict in the evidence. But when the testimony is not only flatly contradicted, but appears to be so unnatural, improbable and unreasonable as to render belief impossible, it is more than a simple conflict, and must necessarily leave in the mind of an impartial, deliberate and intelligent person a reasonable doubt. Viewing evidence from a legal standpoint, we are of the opinion that we have just this kind of a case presented by this appeal.”
We are therefore of the opinion that not only should the order be reversed, but that the cause should be remanded to the lower court with directions to dismiss it and discharge the defendant. It is so ordered.

Reversed.

Associate Justices Cooper and Galen concur.